DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art does not explicitly disclose a method of using a rotatable swing arm assembly for folding wheelchairs, comprising the steps of:
Mounting a first end of a camber tube to the foldable wheelchair’s frame such that the camber tube rotates with respect to the wheelchair’s frame at a camber tube pivot point on the wheelchair frame;
Rotating the camber tube from a first position, which is approximately perpendicular to the axis of rotation, to a second position, which is approximately parallel with the axis of rotation, such that the camber tube’s second end aligns with a bracket mounted to the wheelchair; and securing the camber tube’s second end to the bracket.  
Patent application publication number US 2015/0137480 A1 to Dougherty et al. (hereinafter referred to as Dougherty) discloses an all terrain adapter for a folding wheelchair comprising a crossbar (110) having clamps (115R and 115L).  Due to the 
Claims 2 – 8 depend from independent claim 1.  Claims 9 and 16 include similar allowable limitations of independent claim 1.  Claims 10 – 15 and 17 – 20 depend from independent claims 9 and 16, respectively.  Therefore, claims 1 – 20 are all allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 2006/0157953 A1	to	Goertzen et al.	Mobility Aid.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Felicia L. Brittman/         Examiner, Art Unit 3611                         

/MINNAH L SEOH/           Supervisory Patent Examiner, Art Unit 3611